UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    1/15/2019


In re:
                                                                     03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                            OPINION & ORDER


-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On August 29, 2018, the Court issued an Opinion and Order granting in part the

Plaintiffs’ Executive Committees’ (“PECs”) motion to compel Defendants World Assembly of

Muslim Youth Saudi Arabia (“WAMY SA”) and World Assembly of Muslim Youth

International (“WAMY Int’l”) (collectively, “WAMY”). ECF No. 4130. On September 12, 2018,

WAMY filed a motion for reconsideration pursuant to Local Civil Rule 6.3. ECF No. 4164. The

PECs filed an opposition on October 10, and WAMY filed a reply on October 31. ECF Nos.

4209, 4239. WAMY’s motion for reconsideration is GRANTED in part and DENIED in part.

                                              BACKGROUND

         On February 28, 2018, the PECs filed a motion to compel WAMY to produce all

documents responsive to the PECs’ document requests. ECF No. 3911. The PECs argued, among

other things, that WAMY had not produced “full, complete, and organized sets of documents for

each of WAMY’s branch offices.” Id. at 5. While acknowledging that they had received “some

reports” from “a handful of offices,” the PECs maintained that WAMY’s production was

substantially incomplete, particularly with respect to banking records. Id. To show that further

documentation must exist, the PECs emphasized that the branch offices were required to transmit
regular reports regarding their activities and finances to WAMY headquarters. Id.;

WAMYSA051694–95 at Ex. 11; WAMYSAE001128–29 at Ex. 12.

       WAMY opposed the PECs’ motion to compel. ECF No. 3949. Regarding their branch

offices, WAMY argued that the PECs failed to identify which specific reports were missing from

a given office. Id. at 11. Such broad complaints, according to WAMY, were insufficient under

Local Rule 37.1. Id. at 12.

       The PECs filed a reply on April 13, 2018. ECF No. 3962. The PECs asserted that

WAMY failed to establish an adequate process to identify, secure, and produce responsive

documents. Id. at 1. The PECs emphasized that basic documentation from WAMY’s branch

offices was entirely missing, and that WAMY’s counsel was unable to articulate a coherent

explanation for these gaps in production. Id. at 1–2. Further, the PECs relied upon three letters

written by WAMY’s Assistant Secretary General of Offices and International Relations, Dr.

Abdul Hameed bin Youssef Al-Mazrou. On October 25, 2011, Dr. Al-Mazrou sent a letter to the

branch offices, asking for “reports and information about all projects, programs, and activities

implemented by your esteemed office” from 1992 until 2002. Id. at 3 & Ex. 1. A few months

later, on April 7, 2012, Dr. Al-Mazrou sent another letter to the branch offices, this time asking

them to complete forms detailing the offices’ financial and administrative matters. Id. at 3 & Ex.

2. Finally, on May 5, 2012, Dr. Al-Mazrou requested copies of bank account statements and

audited balance sheets. Id. at 3 & Ex. 3. The PECs concluded that Dr. Al-Mazrou’s approach did

not reflect an adequate process to secure relevant documents. Id. at 3–4.

       The Court agreed with the PECs’ position. Pointing to Dr. Al-Mazrou’s letters, the Court

found that WAMY did not conduct an adequate search for documents located in its branch

offices. ECF No. 4130 at 5. The Court emphasized that defense counsel “should have



                                                 2
communicated directly with staff in WAMY’s branch offices and carefully coordinated and

supervised their efforts to collect and produce all relevant and responsive documents.” Id. at 6.

Accordingly, the Court directed WAMY to conduct a more thorough search for documents

located in its branch offices. Id. at 7.

        On September 12, 2018, WAMY filed a motion for reconsideration pursuant to Local

Rule 6.3. ECF No. 4165. Specifically, WAMY seeks reconsideration of the Court’s finding that

“WAMY did not conduct an adequate search for documents located in its branch offices.” Id. at

1. WAMY argues that it did not have an opportunity to present all material facts to the Court and

that those facts would have reasonably altered the Court’s finding. Id. The Court agrees.

                                           LEGAL STANDARD

        The standards governing a motion for reconsideration under Local Rule 6.3 are the same

as those under Rule 59(e) of the Federal Rules of Civil Procedure. Abrahamson v. Bd. of Educ.,

237 F. Supp. 2d 507, 510 (S.D.N.Y. 2002). To prevail on such a motion, “the movant must

demonstrate an intervening change of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.” Catskill Dev., L.L.C. v. Park Place

Entm't Corp., 154 F. Supp. 2d 696, 701 (S.D.N.Y. 2001) (citing Doe v. NYC Dep't of Soc.

Servs., 709 F.2d 782, 789 (2d Cir. 1983) (internal quotation marks omitted)). The standard for

granting a motion for reconsideration is strict. Shrader v. CSX Transp., Inc., 70 F.3d 255, 256–

57 (2d Cir. 1995). Accordingly, reconsideration is generally denied unless the moving party can

point to controlling decisions or data that the court overlooked — in other words, information

that might reasonably be expected to alter the conclusion reached by the court. Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citing Shrader, 70 F.3d at

257).



                                                 3
                                            DISCUSSION

        WAMY has demonstrated a need to prevent manifest injustice. To begin, WAMY has

shown that it conducted an adequate search for records in its branch offices. In October 2011,

WAMY’s counsel traveled to the Kingdom of Saudi Arabia (“Saudi Arabia”) for six days to

install a system that would ensure a robust document production. ECF No. 4166, Declaration of

Omar T. Mohammedi (“Mohammedi Decl.”), at ¶¶ 5–6; ECF No. 4167, Declaration of Frederick

J. Goetz (“Goetz Decl.”), at ¶ 4.1 WAMY established a “search team,” composed of over 150

delegates, including high-ranking WAMY officials, regional office heads, and the heads of

branch offices. Mohammedi Decl., at ¶ 7; Goetz Decl., at ¶ 5. Counsel trained the search team on

WAMY’s discovery obligations under the Federal Rules. Mohammedi Decl., at ¶ 8; Goetz Decl.,

at ¶¶ 9–10, 13. Counsel also discussed the specific document requests made by the PECs,

including how to identify responsive documents, preserve them, and collect them for review by

WAMY’s legal team. Mohammedi Decl., at ¶ 8; Goetz Decl., at ¶ 5.

        Defense counsel sent the search team to WAMY’s individual branch offices.

Mohammedi Decl., at ¶9. The team was directed to copy all documents, without exception, and

scan or otherwise bring them back to Saudi Arabia. Id.; Goetz Decl., at ¶¶ 7, 16. As a result, all

documents belonging to the chapters were copied and sent back to WAMY headquarters in

Riyadh for an initial review. ECF No. 4168, Declaration of Elizabeth K. Kimundi (“Kimundi

Decl.”), at ¶ 5. Once the records were in Saudi Arabia, WAMY’s counsel showed the search

team how to identify relevant documents, and any responsive materials were scanned to New

York for a secondary review by WAMY’s legal team. Mohammedi Decl., at ¶¶ 12–13, 14, 16;


1
  The PECs argue that, because WAMY never sought permission to file declarations in connection with
their motion for reconsideration, the Court must disregard the declarations in their entirety. ECF No.
4209, at 8. But the Court explicitly endorsed WAMY’s request to file declarations in support of its motion
for reconsideration. ECF No. 4142. Accordingly, consideration of WAMY’s declarations is proper.

                                                    4
Goetz Decl., at ¶¶ 11–12. If there were documents which seemed missing, counsel gave specific

guidelines to the search team to conduct a more thorough investigation. Mohammedi Decl., at ¶

17; Kimundi Decl., at ¶¶ 4, 14. In October 2015, for example, WAMY’s counsel met with the

heads of all the regional offices within Saudi Arabia. Goetz Decl., at ¶15. The specific purpose of

the meeting was to review the areas where counsel thought there might be gaps in the document

production from the various chapters. Id.

       Defense counsel supervised WAMY’s document production throughout discovery. In

addition to making over 30 trips abroad, counsel had almost weekly communications with the

search team to ensure compliance with the Federal Rules. Mohammedi Decl., at ¶¶ 11, 15, 20;

Goetz Decl., at ¶¶ 9–10, 16; Kimundi Decl., at ¶¶ 6–10. Counsel also met with former

representatives and employees in various countries to determine whether they had any missing

documents in their personal possession. Mohammedi Decl., at ¶ 21; Goetz Decl., at ¶ 17;

Kimundi Decl., at ¶ 12. Under these facts, the Court finds, as a general matter, that WAMY

conducted an adequate search for documents in its branch offices.

       It would be a manifest injustice to ignore WAMY’s extensive discovery efforts. First,

WAMY was justified in not raising these arguments in its opposition to the PECs’ motion to

compel. In their initial briefing, the PECs did not allege that WAMY failed to establish an

adequate process to produce responsive documents. Rather, the PECs argued that WAMY

withheld certain categories of documents from many of its branch offices. ECF No. 3911 at 5. As

evidence for their claim, the PECs asserted that the branch offices were required to submit

monthly reports regarding the offices’ activities and finances to WAMY headquarters. Id. There

was no discussion, however, about WAMY’s collection efforts; it was not until their reply

memorandum that the PECs argued that WAMY had failed to develop an adequate procedure.



                                                5
ECF No. 3962 at 1, 3–4. As a result, defense counsel acted reasonably when they focused on the

alleged generality of the PECs’ objections.

        Second, in its August 29 Order and Opinion, the Court ordered WAMY to conduct a

more thorough search for documents located in its branch offices. ECF No. 4130 at 7. Among

other things, WAMY was required to (1) communicate directly with staff; (2) explain the PECs’

document requests in specific terms; and (3) coordinate and supervise the offices’ efforts to

produce relevant documents. But WAMY has already engaged in these activities. As detailed

above, WAMY has, under the direct supervision of counsel, conducted an extensive review of its

branch offices. To re-do these efforts would impose a significant and undue burden on WAMY.

        The PECs’ arguments to the contrary are unavailing. The PECs claim, for example, that

WAMY has failed to provide adequate documentation from 26 individual branch offices. ECF

No. 4209 at 9. WAMY’s reply memorandum, however, addresses each of these offices in detail.

Eleven of the “branch offices” identified by the PECs are not actually offices; rather, work was

conducted in these countries from branch offices in other locations.2 ECF No. 4240, Ex. 1, at 1–

2. Other branch offices were not formed until at least 2000, which suggests the number of

responsive documents will be limited.3 Id. For the remaining offices, WAMY has produced tens

of thousands of pages for each office, including hundreds of financial documents. Id. at 1–5. As a

result, WAMY has addressed the PECs’ concerns regarding the “22 specific WAMY overseas

branch offices” and the “4 WAMY branch offices in the Kingdom.” ECF No. 4209 at 9.

        Nevertheless, there is still some concern about WAMY’s document production. Defense

counsel met with Dr. Al-Mazrou in October 2011 to “put a system in place that would ensure a


2
  These “chapters” are: Argentina, Belgium, Chechnya, Czech Republic, Germany, Greece, Hong Kong,
Malawi, Malaysia, Romania, and Uganda.
3
  These offices are: Australia (established in 2002); Bangladesh (established in 2000); Brazil (established
in 2000); Kosovo (established in 2000); and Thailand (established in 2004).

                                                     6
robust and complete document production.” Goetz Decl., at ¶¶ 4–5. Following the October

meeting, however, Dr. Al-Mazrou sent three separate letters to the branch offices. The letters —

which did not discuss WAMY’s discovery obligations or the PECs’ document requests — sought

financial and administrative documents for an “informational program.” ECF No. 3963 at Ex. 1–

3. WAMY admits that the letters were part of WAMY’s collection efforts. ECF No. 4165 at 3.

For this reason, there is some concern that, despite counsel’s best efforts, the search team — of

which Dr. Al-Mazrou was a part — did not fully understand its discovery obligations.

       Additionally, the PECs argued in their motion to compel that WAMY failed to produce a

complete set of banking records for each of its branch offices. ECF No. 3911 at 5–6. The PECs

identified 86 bank accounts belonging to WAMY, but insist that WAMY has produced only a

small number of account statements. ECF No. 3962 at 5 n.7 & Exhibit 5. In response, WAMY

contends that the PECs’ arguments “should be stricken as outside the scope of the Court’s

August 29th Order and WAMY’s motion.” But WAMY seeks reconsideration of Section IV of

the Court’s Order. That Section dealt with the PECs’ concerns regarding WAMY’s branch

offices, which include a claim that WAMY has failed to produce a complete set of banking

records from each of its offices. ECF No. 3911 at 5–6; ECF No. 3962 at 5 n.7. WAMY’s

argument therefore does little to persuade the Court that WAMY has performed an adequate

search for these records.

       Accordingly, within seven days of this Opinion and Order, the PECs are directed to

provide WAMY with a list of no more than 10 branch offices (including offices in Saudi Arabia)

that the PECs believe have provided inadequate documentation regarding their banking records.

Within 45 days of this Opinion and Order, WAMY is ordered to search for and produce all

banking records in those 10 branch offices. In addition, within 45 days of this Opinion and



                                                 7
Order, WAMY must produce a sworn declaration in accordance with 28 U.S.C. § 1746

describing in detail its efforts to locate these banking documents in its branch offices.

                                         CONCLUSION

       For the foregoing reasons, WAMY’s motion for reconsideration is GRANTED in part

and DENIED in part. The Clerk of the Court is directed to terminate the motion at ECF No.

4164. The PECs’ request to depose WAMY’s declarants is DENIED.

SO ORDERED.




DATED:         January 15, 2019
               New York, New York




                                                  8
